DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al. (US 6,602,564 B1, “Komori”) in view of Sasaoka et al. (US 2014/0154517 A1, “Sasaoka”), PubChem (Methacrylic acid and Acrylic acid), and Ishii (JP 2015-208908 A). It is noted that the teachings of Ishii are based off a machine translation of the reference included with the Office action mailed 24 September 2020.
With respect to claim 1, Komori discloses a vapor deposition film having high gas barrier properties (Col. 2, lines 20-23) comprising: a substrate 1 made from a plastic material, i.e. a polymer film; a primer layer 2 made from an acryl polyol and isocyanate compound; and a vapor deposition layer 3 containing an inorganic oxide (Col. 3, lines 54-59 and Fig. 1). The primer layer 2 corresponds to the anchor coat layer. Komori further discloses the inorganic oxide is made from aluminum oxide or silicon oxide (Col. 7, lines 12-15), i.e. the inorganic oxide layer is a metal oxide layer. Komori additionally discloses the thickness of the primer layer 2, i.e. anchor coating layer, is from 0.01 to 2 µm (10 nm to 2,000 nm) (Col. 6, lines 61-64), and discloses a preferred thickness of 0.05 to 0.5 µm (50 nm to 500 nm) (Col. 7, lines 3-5) which overlaps with that presently 

    PNG
    media_image1.png
    184
    309
    media_image1.png
    Greyscale

While Komori discloses the acryl polyol is obtained by copolymerizing an acrylic acid derivative such as hydroxyethyl (meth)acrylate with another monomer (Col. 4, line 65-Col. 5, line 11), Komori does not disclose wherein the other monomer contains a carboxyl group.
Sasaoka teaches an anchor coat layer containing an acryl polyol, i.e. acrylic polyol resin, and an isocyanate compound ([0033]). The acryl polyol is obtained by polymerizing 2-hydroxyethyl (meth)acrylate and (meth)acrylic acid in order to enhance the gas barrier properties ([0035]). As evidenced by PubChem, methacrylic acid and acrylic acid have the structures shown below (see Methacrylic acid, page 2, 1.1 2D Structure; and Acrylic acid, page 2, 1.1 2D Structure). It is well-known in the art that carboxyl groups have the structure COOH, which methacrylic acid and acrylic acid have as shown in the boxed sections of the structures below. 

Therefore, methacrylic acid and acrylic acid have a carboxyl group as presently claimed (shown in the boxed regions of the acrylic acid structure and methacrylic acid structure), and thus correspond to the acrylic resin having a carboxyl group presently claimed.
Komori and Sasaoka are analogous inventions in the field of acryl polyol layers containing isocyanate compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acryl polyol of Komori to be made from 2-hydroxyethyl (meth)acrylate and (meth)acrylic acid monomer in order to provide an anchor coat layer with enhanced gas barrier properties (Sasaoka, [0035]). As a result of the combination, the acrylic resin is an acrylic polyol containing a carboxyl group and a polyisocyanate as presently claimed.
Komori in view of Sasaoka does not disclose the atomic ratio N/C of nitrogen to carbon, obtained by analyzing the anchor coat layer by X-ray photoelectron spectroscopy (XPS), is in a range of 0.11 or more and 0.35 or less.
Ishii teaches a layer made from an acrylic resin ([0031]) and having an isocyanate group where the atomic number ratio of nitrogen to carbon N/C calculated by X-ray photoelectron spectroscopy (XPS) is in the range of 0.1 to 1.0, overlapping with that presently claimed, in order to ensure good flexibility of the layer ([0030]).
Komori in view of Sasaoka and Ishii are analogous inventions in the field of gas barriers made from acrylic resins containing isocyanate compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor coat layer of Komori in view of 
Regarding the mass ratio of the content of the acrylic polyol resin to the content of the polyisocyanate, Komori discloses the mixing ratio of the acryl polyol and the isocyanate compound is not particularly limited, but that if the isocyanate compound is deficient, then the hardening may not be satisfactory, and if it is excessive, blocking may occur which would create problems for working (Col. 5, lines 48-59). Therefore, it would have been obvious to one of ordinary skill in the art to vary the mixing ratio, i.e. mass ratio, of the acrylic polyol and the polyisocyanate, including over values presently claimed, in order to provide an anchor coat layer with sufficient hardening that is able to be worked (Komori, Col. 5, lines 48-52).
With respect to claims 7-8, Komori discloses can contain an overcoating layer 4 (Col. 3, lines 59-60 and Fig. 2). The overcoating layer 4 corresponds to the gas barrier covering layer since it covers the gas barrier film. As can be seen in Fig. 2 below, the overcoating layer 4 is on a surface of the inorganic oxide vapor deposition layer 3, i.e. metal oxide layer, on a side opposite the primer layer 2, i.e. anchor coating layer.

    PNG
    media_image6.png
    230
    305
    media_image6.png
    Greyscale



Response to Arguments
Due to the cancellation of claim 5, the claim objection of claim 5 has been withdrawn.
Due to the cancellation of claims 2, 5-6, and 9-19, the 35 U.S.C. 103 rejections of claims 2, 5-6, and 9-19 are withdrawn.
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s statement of the polyisocyanate used in the working examples, the examiner thanks Applicant for clarifying which polyisocyanate was used. However, Applicant must provide this in the form of a declaration or affidavit. Applicant is additionally encouraged to state in the declaration or affidavit that the same good results Applicant found would be obtained using any isocyanate. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the rejections should be withdrawn because they have demonstrated the criticality of the N/C ratio range when used in combination with the thickness range of the anchor coat layer of claim 1, and points to Table 1 of the instant specification for support. The examiner respectfully disagrees.
Applicant’s argument is not found persuasive because the data is not commensurate in scope with the present claims for the following reasons.
Example 1 relates to a gas barrier film made from a 12 µm thick polyethylene terephthalate substrate, an anchor coating layer having a thickness of 50 nm that is made from phthalic acid and an acrylic polyol to produce an acrylic polyol resin having a carboxyl group (instant specification, [0062]). The acrylic polyol resin having a carboxyl group did not have a polyisocyanate added to the resin (Table 1). A metal oxide film having a 10 nm thickness made from aluminum oxide is formed on the anchor coating layer (instant specification, [0063]). Lastly, a gas barrier covering layer having a thickness of 400 nm is formed on the aluminum oxide film; the gas barrier covering layer is made from a hydrolysate of tetraethoxysilane and polyvinyl alcohol at a mass ratio of 1/1 (instant specification, [0064]).
Example 2 relates to a gas barrier film having the same structure as Example 1, except the anchor coating layer is made from phthalic acid and an acrylic polyol to produce an acrylic polyol resin having a carboxyl group and a polyisocyanate was added in a ratio of 3 parts by mass polyisocyanate to 7 parts by mass acrylic polyol; the phthalic acid and acrylic polyol are the same as that used in Example 1 (instant specification, [0066]). 
Example 3 relates to the same gas barrier film as that of Example 2, except that the metal oxide layer is made from silicon oxide and having a thickness of 30 nm (instant specification, [0068]).
Example 4 relates to the same gas barrier film as that of Example 2, except the thickness of the anchor coat layer is 400 nm (instant specification, [0070]).
Example 5 relates to the same gas barrier film as that of Example 2, except the polyisocyanate was added in 6 parts by mass relative to 4 parts by mass of the acrylic polyol resin (instant specification, [0072]).
Example 6 relates to the same gas barrier film as that of Example 2, except the polyisocyanate was added in 8 parts by mass relative to 2 parts by mass of the acrylic polyol resin (instant specification, [0074]).
However, the present claims broadly require any polymer film as a substrate, a metal oxide layer made from aluminum oxide or silicon oxide having any thickness, and broadly any polyisocyanate. The Examples do not state what specific type of polyisocyanate is used. While Applicant states in the remarks the polyisocyanate is Barnock DN-950 from DIC Co., Ltd. (see remarks, page 3, “Summary of April 30th Interview”), this must be provided in the form of a declaration or affidavit as set forth above. It is unclear from the data if the type of polymer film, thickness of the metal oxide layer, and type of polyisocyanate impacts the moisture permeability, blocking resistance, and adhesion.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787